Citation Nr: 1455638	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  06-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from June 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This issue was previously remanded by the Board in May 2011, September 2013 and April 2014.  


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss and tinnitus result in occupational impairment due to people having to repeat themselves and the tinnitus being an "inconvenience."  

2.  The Veteran's service-connected thoracolumbar spine condition with associated bilateral radiculopathy results in occupational impairment due to an inability to tolerate prolonged standing or walking, frequently stoop, squat or climb stairs or ladders or lift greater than 10 pounds.  

3.  The Veteran's service-connected left thumb scar with peripheral nerve condition results in occupational impairment due to a limited ability to perform repetitive movements or lift greater the 10 pounds with his left upper extremity (dominant hand).  

4.  The Veteran's service-connected disabilities do not render him unable to obtain or maintain a substantially gainful occupation.  






CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters sent to the Veteran in January 2009 and August 2009 addressed all notice elements listed under 3.159(b)(1) and the January 2009 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate a claim for TDIU benefits (both on a schedular and extraschedular basis) and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received multiple VA examinations for his service-connected disabilities in 2009, 2011 and 2013.  Numerous opinions as to employability, including from as recently as December 2013, have also been provided.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained an additional opinion regarding employability that considered all of the Veteran's service-connected disabilities.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities alone do not render him unable to obtain or maintain substantially gainful employment.  As such, TDIU benefits are not warranted.  

February 2004 VA treatment records note that the Veteran was having issues with his left thumb such as numbness and the dropping of objects.  His hearing was also noted to be affecting his work due to difficulty with communication.  Nonetheless, the Veteran was noted to still be performing ranching work in a May 2007 treatment note.  A June 2008 VA audiometric examination report notes difficulty with noise, female voices, the telephone and the television.  Tinnitus was described as a "hum" that varied in volume and occurred a few times a month for 15 to 20 seconds.  

According to an October 2008 statement from VA Vocational Rehabilitation and Employment, the Veteran's service-connected and nonservice-connected disabilities hampered their ability to pursue a training and employment plan.  It appeared that the Veteran had significant feasibility issues with employment at this time.  

According to a February 2009 VA examination report, the Veteran's service-connected left thumb disability did make vocational efforts more difficult.  His discomfort and weakness appeared to be increasing with aging and his function was further diminished.  An additional VA examination was performed in September 2009.  It was noted that the Veteran's last work was in 2008 cutting meat.  He tolerated this position poorly because of hand and back problems.  The examiner concluded that the Veteran's working capacity was severely diminished.  The left hand was the dominant hand and the Veteran had severe problems with pain, tenderness and numbness.  He was limited to very light activities that had to be done mostly with the right hand.  The Veteran's severe back pain also limited his working ability.  Considering the Veteran's age and his multiple problems, the examiner concluded that it was reasonable to say that he had a permanent and total disability.  It would be very difficult for him to find work with his present problems.  

An examination of the spine and left thumb was again performed in June 2011 by the same examiner that performed the September 2009 examination.  The Veteran had numbness and tenderness of the left thumb.  This was diagnosed as bothersome scarring and traumatic damage to the digital nerves.  The Veteran was also diagnosed with a chronic muscular strain plus referred pain from the low back.  It was noted that the hand and back symptoms were probably worsened by chronic tension and/or depression.  The examiner opined that the Veteran's working capacity was diminished as a result of his hand and back problems and that he could perform very light work.  His previous job as a meat cutter, however, would be difficult.  The Veteran was also afforded a VA audiometric examination in July 2011.  The Veteran reported that he had an extremely difficult time hearing women.  No opinion regarding employability was provided at this time.

The Veteran was later afforded a VA examination in October 2013.  It was determined that the service-connected conditions of chronic low back muscle strain and degenerative disc disease, hearing loss, tinnitus, superficial scar of the left thumb and paralysis of the left median nerve would not render the patient unable to seek or maintain substantially gainful employment as long as it was sedentary with certain restrictions.  These restrictions include no standing longer than 15 minutes at a time and no more than two times per hour, no walking farther than 50 meters at a time and no more than 2 times per hour, no frequent bending, stooping, squatting, climbing stairs or ladders, no lifting greater than 10 pounds, no exposure to loud noises and no frequent repetitive movements of the left hand.  Employment in a loosely-supervised situation, or employment requiring little interaction with the public, was feasible as long as the previously specified restrictions regarding sedentary employment were followed.  

The Veteran also reported during a December 2013 VA audiometric examination that his daily life and ability to work was impacted because people would get frustrated with him because they would have to repeat themselves.  The Veteran also described the functional impact of his tinnitus as "an inconvenience."  A general VA examination was also performed in December 2013.  The examiner also considered the Veteran's paralysis of the median nerves and back problems.  Nonetheless, the same negative opinion regarding unemployability that was provided in October 2013 was again provided.  

Finally, an opinion was again provided in October 2014.  The examiner discussed the functional impairment caused solely by the Veteran's service-connected disabilities, including chronic low back strain with degenerative disc disease, bilateral lower extremity peripheral neuropathy associated with chronic low back strain with degenerative disc disease, left thumb scar, left thumb digital nerve damage associated with left thumb scar, bilateral hearing loss and tinnitus.  The Veteran's chronic low back strain with degenerative disc disease and bilateral lower extremity peripheral neuropathy associated with chronic low back strain with degenerative disc disease resulted in functional impairment due to less movement than normal, pain on movement and signs and symptoms of lumbar radiculopathy in both lower extremities.  With flare-ups, the Veteran had increased pain but no additional functional limitation.  This condition resulted in an antalgic gait due to guarding causing functional limitations of no prolonged standing or walking, no frequent stooping, squatting or climbing stairs/ladders and not lifting greater than 10 pounds.  

As for the Veteran's bilateral hearing loss and tinnitus, a review of the record revealed that the Veteran reported periodic tinnitus in both sides about every other day in December 2013.  The duration was for a few minutes and the Veteran rated its severity as a 7 or 8 out of 10.  The functional impact of the hearing loss as described by the Veteran was that "[p]eople get frustrated with [him] because they have to repeat themselves."  The impact of tinnitus on ordinary conditions of daily life, including the ability to work, was described by the Veteran as "an inconvenience."  

The left thumb digital nerve damage associated with a left thumb scar resulted in numbness, pain and decreased range of motion/paresthesias to the left thumb ever since the original injury.  The functional impact was noted to be mild, incomplete paralysis of the median nerve.  The Veteran could not perform repetitive movements or lift greater than 10 pounds with his left (dominant) upper extremity.  

In summary, the Veteran's functional impairment from his hearing loss and tinnitus was "inconvenience" caused by the ringing and buzzing of his intermittent tinnitus and a requirement to have information repeated due to his hearing loss.  The Veteran's thoracolumbar spine condition with associated bilateral radiculopathy resulted in his being unable to tolerate prolonged standing or walking and no frequent stooping, squatting, climbing stairs/ladders or lifting greater than 10 pounds.  His left thumb scar with peripheral nerve condition limited his ability to perform frequent repetitive movements or lift greater than 10 pounds.  Finally, the Veteran had not worked in a number of years, had been homeless and subsisted on VA disability payments.  

The preponderance of the above evidence demonstrates that TDIU benefits are not warranted.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As of September 17, 2009, the Veteran was service-connected for a low back disability (rated as 40 percent disabling), a left thumb scar (rated as 10 percent disabling), left thumb nerve damage (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), bilateral hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  The Veteran's hearing loss was subsequently increased to 10 percent disabling as of July 12, 2011.  His combined evaluation remained at 60 percent as of this time.  As such, he did not meet the schedular criteria for an award of TDIU benefits as of this time.  See id.

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

Service connection was subsequently established for peripheral neuropathy of the left leg and the right leg in a January 2014 rating decision.  10 percent evaluations were assigned for each leg, effective as of December 3, 2013.  This increased the Veteran's overall disability evaluation to 70 percent as of December 3, 2013.  As such, the schedular criteria for an award of TDIU benefits are satisfied as of this date.  Id.

While the Veteran has met the schedular criteria for an award of TDIU benefits since December 3, 2013, the preponderance of the evidence of record demonstrates that his service-connected disabilities alone do not render him unable to obtain or maintain substantially gainful employment.  Likewise, the evidence of record fails to reflect that this case should be referred for extraschedular consideration for the time period prior to December 3, 2013.  The Veteran's hearing loss requires that people repeat themselves and tinnitus was described as an "inconvenience" that occurred approximately every other day.  His thoracolumbar spine disability with associated radiculopathy resulted in an inability to tolerate prolonged standing or walking without frequent stooping, squatting, climbing stairs/ladders or lifting greater than 10 pounds.  His left thumb scar with peripheral nerve condition limited his ability to perform frequent repetitive movements or lift greater than 10 pounds.  Despite this functional impairment, it was determined in 2013 that the Veteran was not unable to seek or maintain substantially gainful employment as long as it was sedentary with certain restrictions.  Specifically, employment in a loosely-supervised situation or employment requiring little interaction with the public.  Records also indicate that the Veteran was in fact capable of very light work.  The Board has found no probative evidence to suggest otherwise.  

With that having been said, the Board recognizes that the October 2008 VA Vocational Rehabilitation and Employment note does suggest that the Veteran was unable to pursue a training and employment plan.  However, this was noted to be a result of both service-connected AND nonservice-connected disabilities.  TDIU is warranted when "a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad, 5 Vet. App. at 529.  Therefore, an opinion that takes into consideration nonservice-connected disabilities is of little probative value.  

The Board also notes that the February 2009 VA examiner concluded that when the Veteran's age and his multiple problems are taken into consideration, "it was reasonable" to say that he had a permanent and total disability.  The Board does not find that this conclusion warrants an award of TDIU benefits.  Initially, when determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  Furthermore, the same examiner concluded upon further examination in 2011 that the Veteran in fact could perform very light work.  As such, the February 2009 conclusion does not demonstrate that the Veteran is incapable of obtaining or maintaining a substantially gainful occupation.  

Finally, the Board recognizes that the Veteran believes he is entitled to TDIU benefits.  In his May 2009 notice of disagreement, he asserted that he was finding it "difficult" to hold sustainable employment due to the loss of use of his dominant (left) hand.  While the Board is sympathetic to the Veteran's assertions, they do not demonstrate that he is in fact unable to obtain or maintain any substantially gainful occupation.  The currently assigned disability evaluations are intended to compensate the Veteran for occupational difficulties.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
As such, the mere assertion of difficulty holding sustainable employment fails to establish that TDIU benefits are warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to TDIU benefits is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


